United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________
Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-1682
Issued: February 1, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On August 15, 2016 appellant, through counsel, filed a timely appeal from a June 7, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration as the request was untimely filed and failed to demonstrate clear
evidence of error. The Clerk of the Board docketed the appeal as No. 16-1682.
The Board notes that in a March 17, 2015 decision, OWCP denied appellant’s traumatic
injury claim because the medical evidence was insufficient to establish a medical condition
causally related to the accepted work event. By decision dated July 8, 2015, OWCP denied
appellant’s March 23, 2015 reconsideration request without conducting a merit review of the
claim. In a March 16, 2016 letter, counsel requested reconsideration of the March 17 and July 8,
2015 decisions and submitted medical evidence. In a June 7, 2016 decision, OWCP denied
appellant’s request for reconsideration because it was untimely filed and failed to demonstrate
clear evidence of error.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

The Board has duly considered the matter and finds that the March 16, 2016 request
constituted a timely request for reconsideration. OWCP regulations at 20 C.F.R. § 10.607(a),
provide that an “application for reconsideration must be received within one year of the date of
OWCP’s decision for which review is sought.” Its procedures establish that a one-year time
limit for requesting reconsideration, which begins on the next day after the date of the original
contested OWCP decision.2 In this case, OWCP issued its last merit decision denying
appellant’s traumatic injury claim on March 17, 2015. Appellant had one year from the date of
this decision to make a timely request for reconsideration. Her request for reconsideration was
received by OWCP on March 16, 2016, within the required one-year time period. As appellant’s
request for reconsideration was received on March 16, 2016, the Board finds that it was timely
filed.
Because appellant filed a timely reconsideration request, OWCP should have reviewed
her request under the standard for a timely request.3 The clear evidence of error standard utilized
by OWCP in its June 7, 2016 decision is appropriate only for untimely reconsideration requests.4
The Board will set aside OWCP’s June 7, 2016 decision and remand the case for an appropriate
final decision on appellant’s timely request for reconsideration.
IT IS HEREBY ORDERED THAT the June 7, 2016 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action consistent with this
order of the Board.

2

Federal (FECA) Procedure Manual, Part 2 -- Appeals, Reconsideration, Chapter 2.1602.4 (February 2016); see
Veletta C. Coleman, 48 ECAB 367 (1997).
3

See 20 C.F.R. § 10.606(b)(3).

4

Id. at § 10.607(b).

2

Issued: February 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

